Exhibit No. 21 JOURNAL COMMUNICATIONS, INC. Subsidiaries of the Registrant The following list shows our significant subsidiaries as of December 25, 2011, their respective states of incorporation and the percentage of voting securities of each subsidiary owned by its immediate parent.All companies listed have been included in the consolidated financial statements filed herewith. Subsidiary State of Incorporation Percent of VotingSecurities Owned by Registrant Journal Sentinel, Inc. Wisconsin 100% by Registrant Journal Broadcast Corporation (1) (d/b/a Journal Broadcast Group) Nevada 100% by Registrant Journal Community Publishing Group, Inc. Wisconsin 100% by Registrant Journal Holdings, Inc. Wisconsin 100% by Registrant Journal Broadcast Corporation has three subsidiaries operating in the United States.
